 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   INTEGON NATIONAL INSURANCE                     )   Case No.: 1:19-cv-01429-NONE-JLT
     COMPANY,                                       )
12                                                  )   ORDER DISCHARGING ORDER TO SHOW
                    Plaintiff,                      )   CAUSE RE: SANCTIONS; ORDER CLOSING THE
13                                                  )   ACTION
            v.                                      )   (Doc. 28)
14                                                  )
     MICHAEL DAUSTER., et al.,                      )
15                                                  )
                    Defendants.                     )
16                                                  )

17          The plaintiff has reported that this action can be closed due to a resolution of the related state
18   court action and seeks a voluntary dismissal without prejudice under Federal Rules of Civil Procedure
19   Rule 41(a)(1(A)(1). (Doc. 28) Thus, the Court ORDERS:
20          1.      The order to show cause (Doc. 26) is DISCHARGED;
21          2.      The Clerk of Court is DIRECTED to assign a district judge for the purpose of closing
22   this case and then to close this action.
23
24   IT IS SO ORDERED.
25
        Dated:     March 26, 2020                               /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
